Citation Nr: 1625128	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-50 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for renal failure (claimed as a kidney condition), claimed as secondary to medication taken to treat his low back condition.  

5.  Entitlement to service connection for scars on the left arm caused by dialysis.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The Veteran served on active duty from September 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2009 and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the April 2009 rating decision, the RO denied service connection for hearing loss and tinnitus, after which the Veteran timely perfected an appeal of these issues.  See May 2009 notice of disagreement (NOD); December 2009 VA Form 9; January 2011 VA Form 8.  

In July 2014, the Board remanded the hearing loss and tinnitus claims for additional evidentiary development.  All requested development has been completed and those issues have been returned to the Board for further consideration.  

In the September 2014 rating decision, the RO denied service connection for a low back condition, renal failure, and scars on the left arm, after which the Veteran timely perfected an appeal of these issues.  See October 2014 NOD; March 2015 VA Form 9.  These issues have been certified to the Board for adjudication.  See September 2015 VA Form 8.  

In his March 2015 VA Form 9, the Veteran requested a Travel Board hearing.  He later requested the Board hearing be conducted via video conference.  See July 2015 VA Form 9.  Nevertheless, the Veteran withdrew his request for a Board hearing in March 2016.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

The issue of service connection for an acquired psychiatric disorder, to include anxiety and depression, has been raised by the record in a March 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

For reasons discussed below, the issues of service connection for a low back disability, renal failure, and left arm scars due to dialysis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current bilateral hearing loss was incurred in or aggravated by active military service, and sensorineural hearing loss was not manifested to a compensable degree during the Veteran's first post-service year.

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current tinnitus was incurred in or aggravated by active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

Review of the record shows that, in pre-rating letters dated December 2008, June 2013, and November 2013, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The notice letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Accordingly, the Board finds that the aforementioned notice letters meet the content requirements described in Dingess/Hartman and Pelegrini, as well as VCAA's timing requirement. 

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with the claims being decided herein, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran and the record, including his records from the Social Security Administration (SSA).  

Additionally, the Veteran has been provided with VA examinations in conjunction with his hearing loss and tinnitus claims in April 2009 and December 2014, and VA obtained an additional medical opinion regarding the Veteran's hearing loss and tinnitus disabilities in September 2014.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating purposes, and the Board finds that the examinations are adequate in order to issue a decision on those matters, as they include an interview with the Veteran, a review of the relevant evidence, and a full physical examination, and include medical opinions with well-reasoned rationale.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the claims on appeal, and no further examination is necessary.

Finally, as noted in the Introduction, in July 2014, the Board remanded the hearing loss and tinnitus claims on appeal for additional development, to include obtaining the Veteran's updated VA and private treatment records and obtaining an updated VA opinion regarding his hearing loss disability.  All records have been obtained and associated with the claims file, and review of the record shows that VA obtained an additional medical opinion in September 2014, as requested.  Therefore, the Board finds that the AOJ has substantially complied with the July 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  Due to the similar medical history and evidence related to these claims, as well as the similar disposition of the issues, the Board will address them in a common discussion.  

Review of the record reveals the Veteran has a current diagnosis of bilateral sensorineural hearing loss and tinnitus.  See VA examination reports dated April 2009 and December 2014.  Accordingly, the first element of service connection (current disability) is established.

With respect to the second element of service connection (in-service incurrence or aggravation of an injury or disease), the Board notes that, during the Veteran's enlistment examination in April 1969, the examining physician noted that he had an impairment of hearing although the audiogram conducted at that examination revealed normal hearing bilaterally.  Indeed, the April 1969 audiogram did not reveal an auditory threshold of 40 decibels or greater in any of the relevant frequencies or a threshold of 26 decibels for at least three of the frequencies.  See 38 C.F.R. § 3.385.  The subsequent service treatment records (STRs) do not contain any additional complaints, treatment, or findings related to hearing loss or tinnitus.  Indeed, the audiogram conducted at the July 1971 separation examination revealed normal hearing in both ears and no relevant complaints or findings of hearing loss or tinnitus were noted at that time.  

Nevertheless, the Veteran has asserted that his current bilateral hearing impairment and tinnitus were incurred as a result of his exposure to noise while working around airplanes during his service in the Navy.  He has asserted that he was not given hearing protection during service and that his in-service noise exposure was more significant than any noise exposure he has experienced since service.  See November 2008 VA Form 21-526, Veterans Application for Compensation or Pension; May 2009 NOD; December 2009 VA Form 9.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was an ordnance mechanic and the Board notes the Veteran is competent to report the events that occurred in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has also provided a consistent report regarding the nature of his in-service noise exposure.  As there is competent and credible evidence of in-service noise exposure, the Veteran's military noise exposure is conceded and the second element of service connection has been established. 

Nevertheless, the Board finds that the third and final element of service connection (nexus or causal connection) has not been satisfied. 

While the Veteran has consistently reported that he was exposed to significant noise during service, the Board finds probative that there are no complaints of hearing loss or tinnitus reflected in the STRs or medical evidence for several years after service.  Indeed, the first post-service evidence of hearing loss is in March 2008, at which time neither the Veteran nor his examining physician attributed his hearing loss to service.  In fact, the Board finds probative that, at no time during the pendency of this claim, has the Veteran reported that his hearing loss or tinnitus began in service, to include as a result of an in-service acoustic trauma; nor has he reported having long-standing hearing loss or tinnitus since service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board also finds significant that, during the December 2014 VA examination, the Veteran reported that his hearing loss had its onset about five to six years before the examination.  

This evidence weighs against a finding that the Veteran experienced continued, related symptomatology since service or that his hearing loss symptoms, including tinnitus, began in service, within a year of service, or were otherwise related to his period of military service.  

The Board also finds significant that no medical professional has related the Veteran's hearing loss or tinnitus to his military service.  The Veteran was afforded a VA audio examination in December 2014, during which the examiner reviewed the claims file, interviewed the Veteran, and conducted a comprehensive audiological examination.  After doing so, the December 2014 VA examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not caused by or a result of service, noting that the Veteran reported that his hearing loss had its onset five to six years before the examination, more than 30 years after service.  

The examiner also noted that, while hearing loss was shown in the left ear at 500 Hertz at the Veteran's separation examination, 500 Hertz is not a frequency typically associated with noise-induced hearing loss and he further questioned the validity of the separation examination, as he noted that the reliability of the threshold at 500 Hertz is often susceptible to room noise in a test environment.  In this regard, the examiner also noted that there is no report of hearing loss or follow-up for hearing loss until March 2008 where hearing evaluation revealed the hearing threshold in his left ear at 500 Hertz was 30 decibels - the same as documented at the July 1971 separation examination.  

As for tinnitus, the December 2014 VA examiner stated that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss and, as such, is less likely than not caused by or a result of military noise exposure, given the reasons provided above.  

In September 2014, a different VA audiologist reviewed the record and provided an opinion regarding the notation of a hearing impairment at the April 1969 entrance examination.  The September 2014 VA examiner noted that, despite the notation of a hearing impairment in April 1969, the objective evidence refutes this statement, as the associated audiogram revealed clinically normal thresholds in both ears.  The examiner also noted that there was normal hearing according to VA standards at the separation examination, particularly in the frequencies affected by noise exposure, and further noted that there was no significant shift in hearing in those frequencies from entrance to separation.  In evaluating the Veteran's claim, the examiner noted there is no record of complaints or treatment for hearing loss in service for 30 years after service and further noted that research from the Institute of Medicine reflects that prolonged delay in onset of noise-induced hearing loss or tinnitus is unlikely.  Given this evidence, the September 2014 VA examiner also opined that it is less likely than not that the Veteran's hearing loss and tinnitus are due to noise exposure on active duty.  

The Board considers the September 2014 VA opinion and December 2014 examination and opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current bilateral hearing loss and tinnitus disabilities are related to his military service.  The Board finds that the December 2014 VA examination was adequate for evaluation purposes, as the examiner reviewed the Veteran's STRs and VBMS records, interviewed the Veteran, and conducted a physical examination.  Likewise, the opinion provided by the September 2014 VA examiner is based upon review of the STRs, VBMS records, and the previous examinations associated with the record, including the April 2009 VA examination.  

There is also no indication or allegation that either the September or December 2014 VA examiner was not fully aware of all relevant facts in this case or that they misstated any relevant fact.  In fact, both examiners provided an opinion that was based upon the Veteran's lay assertions regarding the onset of his hearing loss and the medical evidence of record, and the Board notes that both opinions are supported by a complete, well-reasoned rationale. 

Indeed, the VA opinions are supported by the other evidence of record, including the STRs, which show normal hearing at entrance and separation from service and do not reflect a significant shift in thresholds in the frequencies affected by noise exposure between entry and separation, and the post-service treatment records, which do not contain any evidence indicating that the Veteran's bilateral hearing impairment or tinnitus is likely related to his military service, such as credible lay or medical evidence of continuity of symptomatology after service or other clinical evidence suggesting an etiologic relationship between the current bilateral hearing impairment and service. 

In evaluating this claim, the Board also finds probative that there is no opposing medical evidence or opinion of record which establishes a nexus between the Veteran's military service and his current hearing loss and tinnitus disabilities and is more competent, credible, and probative than the VA opinions provided in September and December 2014. 

In this regard, the Board has considered the Veteran's lay assertions of a nexus between his hearing loss, tinnitus, and service.  While the Veteran is competent to report that he experiences decreased hearing and tinnitus, the determination as to the etiology of his hearing loss and tinnitus is a complex medical question, as any such finding requires consideration of the onset and progression of his disabilities, particularly given the lack of competent lay or medical evidence of continuity of symptomatology, and medical expertise.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  

In addition, the Veteran has only offered conclusory statements regarding the relationship between his current hearing loss and service.  By contrast, the September and December 2014 VA examiners took into consideration all the relevant facts in providing their opinions, which was based upon all relevant facts in this case, as well as their medical expertise.  As such, the Veteran's statements regarding a nexus between his hearing loss, tinnitus, and military service is outweighed by the VA opinions and, as such, is not considered competent or probative evidence favorable to his claims.

Therefore, based on the foregoing, the Board finds that the third element of direct service connection has not been met because a causal connection between the Veteran's military service, including his in-service noise exposure, and his current bilateral hearing loss and tinnitus disabilities has not been established. 

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for bilateral hearing loss and tinnitus, to include on a presumptive basis as a chronic disability.  Because the evidence preponderates against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application and his claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.  



REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking service connection for a low back disability, which he has asserted is related to a back injury incurred during service.  See July 2015 VA Form 9.  He has also asserted that he has taken medication for his low back disability since discharge from service, which resulted in him having kidney problems that require he take dialysis three times a week.  He has stated that, because of his dialysis treatment, an artificial vein was placed in his left arm that resulted in scar tissue on his left arm.  See Id.  As a result, the Veteran is also seeking service connection for renal failure, claimed as kidney problems, and left arm scars on a secondary basis.  

The Veteran was afforded a VA spine examination in February 2015 wherein the examining physician opined that it is less likely than not that his current lumbar spine disability was incurred in or caused by an in-service injury, event, or illness.  While the February 2015 VA examiner provided a rationale in support of his opinion, the examiner noted that the first post-service VA treatment record showing treatment for a back problem is dated January 2004.  

Unfortunately, the evidentiary record only contains VA treatment records dated from November 2007 to February 2016.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the Board is unable to determine if the outstanding VA treatment records contain evidence relevant to the low back claim on appeal, as VA treatment records dated prior to November 2007 may contain information or evidence regarding the initial onset and progression of the Veteran's current low back disability.  Therefore, the Board finds that a remand is needed in order to obtain all outstanding VA treatment records, specifically those dated prior to November 2007.

Because the Veteran has asserted that his claimed kidney disability, i.e., renal failure, is secondary to the medication taken for his low back disability, and that his left arm scars are a result of dialysis taken for his kidney disability, the Board finds that those issues are inextricably intertwined with the issue of service connection for a low back disability being remanded herein.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the issues of entitlement to service connection for renal failure and left arm scars due to dialysis are deferred pending the adjudication of the Veteran's claim for service connection for a low back disability.  

In this regard, the Board notes that, if any newly obtained evidence indicates or suggests that the Veteran's current low back, kidney, or left arm scar disabilities were incurred during service (or have persisted since service), the AOJ should conduct any additional evidentiary development deemed necessary, including obtaining a medical opinion that considers the newly obtained evidence.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records for the Veteran dated prior to November 2007, including specifically the January 2004 treatment record referenced by the physician who conducted the February 2015 VA spine examination.  

All reasonable attempts should be made to obtain the identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing the above, the AOJ should conduct any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, including obtaining a medical opinion that considers any newly obtained evidence and addresses the likely etiology of the claimed low back, kidney, and left arm scar disabilities.  

3. Thereafter, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


